DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RCE:  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/9/22 has been entered.
Status of the claims:  Claims 34-53 are currently pending.
Priority:  This application is a 371 of PCT/EP2017/061902 (05/17/2017)
and claims foreign priority to UK 16169997.0 (05/17/2016),  1701908.4 (02/06/2017).
Election/Restrictions
Applicant affirmed the election without traverse to prosecute the invention of Group I, claims 34-38, in the response dated 6/16/20. 
RESPONSE TO APPLICANT REMARKS / AMENDMENT 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 34-38 are rejected under 35 U.S.C. 103 as being unpatentable over Marton et al. (WO2003052101) in view of Gagneur et al. (WO2012019765), Cuppens (EP2201143) and Neto et al. (US 2015/0322508).
Regarding claim 34, Marton teaches a method of identifying a plurality of biological samples containing on or more nucleic acids (claims 1, 22), the method comprising: 
providing a plurality of carriers, being substrates or containers, each containing a nucleic acid comprising biological sample (claims 1, 22), wherein: 
each carrier comprises, in addition to the nucleic acid comprising sample, at least 2 nucleotide barcode nucleic acids for labelling said carrier (claim 26, nucleic acid spike-in tags)
and wherein said nucleotide barcode nucleic acids do not hybridize to the nucleic acid of the biological sample and are not incorporated in the nucleic acid of the biological sample (p. 12-13: “Spike-in tags that are not cross-reactive … can be used for sample identification and tracking”, “if the spike-in tag hybridizes with its complementary probe as well as with a sequence in the biological sample or with a probe complementary to a sequence in the biological sample then the probe is said to be cross-reactive.”); 
each of these at least 2 nucleotide barcode nucleic acids comprises a different minimal nucleotide barcode sequence with a length of at least 4 nucleotides (p. 14: “Nucleic acid spike-in tags of the invention are typically between about 20-5000 nucleic acid residues, more typically between about 40-80 nucleic acid residues”); 
the combination of the sequences of the different nucleotide barcode nucleic acids forms a transferable molecular identification barcode, whereby each transferable molecular identification barcode is different for each of the carriers (p. 18; Fig. 6A), 
the minimal nucleotide barcode sequences in said at least 2 nucleotide barcode nucleic acids being flanked at one or both sides by nucleotide barcode sequence identifier sequences not encoded in any naturally occurring genome or cloning vector which are identical in all nucleotide barcode nucleic acids, and flanked at one or both sides by extracting sequences not encoded in any naturally occurring genome or cloning vector which are identical in all nucleotide barcode nucleic acids (p. 14-16, 41; Fig. 1 (p. 9-10): 52 nt random barcode + 2x4 nt restriction site with a polyA; claims 14-19: “An RNA molecule comprising: (a) a sequence in the range of 20-5000 contiguous nucleotides of which at least 50% are random; and (b) a poly A tail. … in which the random nucleotides are not known to be a sequence encoded by any naturally occurring genome. … that does not encode any known naturally occurring protein”); and 
each carrier contains a macroscopic barcode label corresponding to the transferable molecular identification barcode present on said carrier (p. 40: “A label on the outside of each container could provide an indication of the molecular barcode present inside the container.”); 
processing and sequencing by a parallel sequencing method one or more sequences in the one or more nucleic acids of the biological sample and sequencing of sequences in the nucleotide barcode nucleic acids comprising the minimal nucleotide barcode sequences (p. 45: “This molecular barcode can be distinguished through the use of DNA sequencing.”), wherein:
the sequenced sequences in the nucleic acid and in the nucleotide barcode nucleic acids are separate target sequences (p. 45: “A sub-population of plasmids in the library will have as their insert a nucleic acid sequence corresponding to the sequence of the added spike-in tags.”)  
determining and selecting from the obtained sequence data the sequences derived from nucleotide barcode nucleic acids, comprising selecting from the obtained sequence data those sequences derived from nucleotide barcode nucleic acids by identifying sequences having one or more nucleotide barcode sequence identifier sequences adjacent to the minimal nucleotide barcode sequence; 
determining and selecting the minimal nucleotide barcode sequences within the isolated sequences that have a nucleotide barcode sequence identifier sequence, comprising:
selecting the sequence present between two extracting sequences at a defined length, or selecting the sequence present adjacent to one extracting sequence at a defined length; and
determining these selected sequences as minimal nucleotide barcode sequences; and 
comparing the determined minimal nucleotide barcode sequences with the expected minimal nucleotide barcode sequences based on the macroscopic barcode label provided with the carrier, thereby identifying the sample and/or a contamination (claims 1, 52).
	Although Marton teaches sequencing generally, the prior art does not specifically refer to parallel sequencing.  However, such techniques were well known in the art and taught in closely related art such as Gagneur wherein sample barcode tracking utilized parallel sequencing in a manner compatible with the teaching of Marton such that one of ordinary skill in the art would have a reasonable expectation of success in the combination.
Marton teaches a nucleic acid “comprising: (a) a sequence in the range of 20-5000 contiguous nucleotides of which at least 50% are random; and (b) a poly A tail. … in which the random nucleotides are not known to be a sequence encoded by any naturally occurring genome. … that does not encode any known naturally occurring protein” (claims 16-19; p. 14-16, 41; Fig. 1; p. 9-10) such that one of ordinary skill in the art would have considered a sequence as in the amended claim language to avoid being cross-reactive with the biological sample (Marton p. 12: “This is done to reduce the likelihood that the spike-in tag will be cross-reactive.”) and arrive at the claimed invention with a reasonable expectation of success.
	Regarding claim 35, further comprising: ligating adaptors to the target sequences of the one of more nucleic acids in the sample and to the nucleotide barcode nucleic acids comprising the nucleotide barcode sequences, thereby generating ligated products; and sequencing the one or more nucleic acids of the sample and the nucleotide barcode nucleic acids using the ligated products as sequencing templates.  However, Cuppens teaches ligation of adaptors ([0029]; [0076]-[0079]: adapters are ligated, MLPA; Figure 6) in a sequencing method that uses a sample specific DNA tag, marker nucleic acid, or barcode to ensure quality control of genetic tests.  One of ordinary skill in the art following the teaching of Marton would be well aware of ligation of adaptors to produce ligated products prior to a sequencing step and as taught by Cuppens.  Such steps are routine in the art and one of ordinary skill in the art would have a reasonable expectation of success in arriving at the claimed invention.
Regarding claims 36 and 37, further comprising performing enrichment of the target sequence and the barcodes, wherein enrichment includes amplification, such techniques are well known in the art and Marton teaches amplification by PCR (p. 45: “PCR is used to confirm the presence of the expected spike-in tags in the library.”) as does Cuppens (claim 2) such that one of ordinary skill in the art would have a reasonable expectation of success in arriving at the claimed invention. 
Regarding claim 38, further comprising attaching a pooling barcode to the target and barcode sequences, wherein the attaching is performed by “covalent binding followed by nucleic acid synthesis” and pooling the samples, one of ordinary skill in the art would consider utilizing barcoding when pooling samples such as suggested by Marton (p. 36: “barcodes can be used to monitor pool identities.”) and utilize well-known techniques such as taught by Neto (claim 1-2: “inserting the molecular barcodes in one or both ends of said target region”; Fig. 1) to incorporate pooling barcodes into the target and spike-in to further tag the samples for analysis and arrive at the claimed invention.
Response
Applicant argues that the rejection is supported with conclusory statements unaccompanied by sufficient reasoning, citing ligation of adaptors to produce ligated products prior to a sequencing step as taught in Cuppens because such steps are routine in the art.  This argument is not persuasive because each of the cited art of Marton, Gagneur, Cuppens, and Neto used sequencing to determine the sequence of a nucleic acid which at the time of filing was a well-known technique to one of ordinary skill in the art.  The use of modern NGS  techniques such as parallel sequencing, such as taught by Gagneur, Cuppens, and Neto, would have been considered routine to one of ordinary skill in the art, including the steps such ligation of sequencing adaptors prior to sequencing. The prior art included each claimed element as detailed above which one of ordinary skill in the art could have combined the elements as claimed by well-known methods and that in the combination of elements, each performs the same function as it does separately.   One of ordinary skill in the art would have recognized that the results of the combination were predictable as NGS was routine. Thus, application of such a technique and the corresponding steps to Marton would have been prima facie obvious to one of ordinary skill in the art.  
Applicant argues that the cited teaching of Marton on p. 45 does not correspond to the “separate target sequences” in the claims.  Marton clearly teaches the use of “molecular barcodes” as a “spike-in tag” on p. 45 whose use allows determining “the identity of a particular sample by comparing the profile of spike-in tags which make up the molecular barcode of the sample with a database of sample identities associated with the particular molecular barcode added” (Abstract) which one of ordinary skill in the art would have considered as separate from the “target sequence” as detailed on p. 26-29.  This argument is not persuasive.
Applicant argues that Marton does not teach sequencing generally.  This is not persuasive as Marton clearly states: “This molecular barcode can be distinguished through the use of DNA sequencing.” (p. 45) which one of ordinary skill in the art would have reasonably considered in combination with the other cited art to use NGS.  One of ordinary skill in the art at the effective filing date would have considered using known techniques in the art for determining a nucleotide sequence, as taught by Gagneur, Cuppens, and Neto, including a target sequence as well as a barcode sequence for identification of the information regarding the sequence and  sample (i.e. Marton p. 36-37).  
Applicant argues that one of ordinary skill in the art would not have considered combining Marton and Gagneur and the office has not provided associated reasoning for such as conclusion.  Marton is entitled: “Sample tracking using molecular barcodes”, while Gagneur is entitled: “Methods and systems for tracking samples and sample combinations”, “using a molecular barcode system” (Abstract).  One of ordinary skill in the art would have reasonably considered the teaching of both references in a method for tracking samples using a molecular barcode.  Thus, Applicant’s argument is not persuasive.
Thus, none of Applicant’s arguments are not persuasive and the rejection maintained.

Conclusion
The claims are not in condition for allowance.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639                                                                                                                                                                                                        June 13, 2022 06:30 pm